MEMORANDUM **
David Manullang, and his wife, Rachmanita Rachmanita, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely because they did not file the motion within 90 days of the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and did not demonstrate a material change in circumstances in Indonesia, see 8 C.F.R. § 1003.2(c)(3)(ii). We reject petitioners’ contention that the BIA violated their due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (“To prevail on a due process challenge ... [a petitioner] must show error and substantial prejudice.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.